Citation Nr: 0210484	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  01-08 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to aid and attendance and housebound 
allowance for a surviving spouse.   


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.  He died in December 2000.  The appellant is 
the veteran's widow.  

This matter comes on appeal from a February 2001 rating 
decision of the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied 
entitlement to service connection for the cause of the 
veteran's death, and a May 2001 rating decision which denied 
entitlement to aid and attendance or a housebound allowance 
for the surviving spouse.  The May 2001 rating decision also 
granted dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318 (West 1991).

The appellant was afforded a Travel Board hearing before the 
undersigned Board Member in February 2002 at which time she 
and a witness offered testimony and submitted evidence in 
support of her claim.  


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder materially and substantially contributed to his 
death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.312 (2001); 66 Fed.Reg. 45620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov.  
9, 2000).  These regulations were published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires that VA notify claimants and representatives of the 
evidence necessary to substantiate claims.  

A review of the claims folder reveals that VA has notified 
the appellant and her representative of the evidence 
necessary to substantiate her claim and VA has obtained all 
relevant evidence.  There is no indication that there is any 
relevant medical evidence available which has not been 
obtained.  The RO considered all of the relevant evidence and 
law and regulations in adjudicating the claim.  The duties to 
assist specified in VCAA are fully satisfied. 

The veteran died in December 2000 at the age of 53.  The 
initial official death certificate indicates that the 
immediate cause of death was an apparent heart attack.  Other 
significant conditions contributing to the death, but not 
resulting in the underlying cause, were hyperlipidemia, 
tobacco use and hypertension.  At the time of the veteran's 
death, service connection was in effect for PTSD, evaluated 
as 100 percent disabling.

In July 2001, the associate medical examiner for Tallahassee, 
Florida who authored the initial certificate of death, 
amended the certificate to include post-traumatic stress 
disorder (PTSD) as an underlying cause of death.  In making 
the amendment to the certificate, the examiner noted that she 
had reviewed additional clinical information regarding the 
veteran's medical treatment during his life.  She noted that 
the veteran had an underlying diagnosis of hypertension.  She 
noted that the veteran's PTSD was severe.  She further noted 
that PTSD is often associated with hypertension.  
Hypertension, she noted, often culminates in death due to 
heart disease.  As such, she opined that PTSD was more likely 
than not an underlying cause of the veteran's death.  

Given the specific circumstances of this case, the Board 
finds it reasonable to conclude that the debilitating effects 
and general impairment of health attributable to PTSD 
rendered the veteran less capable of resisting the effects of 
hypertension, one of the diseases contributing to the cause 
of his death.  Accordingly, as PTSD was a significant and 
material factor in the veteran's death, service connection 
for the cause of the veteran's death is in order.  The 
benefit of the doubt is resolved in the appellant's favor.  
38 U.S.C.A. §§ 1310, 5107; 38 C.F.R.  § 3.312(c)(3).  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



REMAND


In a rating decision issued in May 2001, entitlement to aid 
and attendance and housebound allowance for a surviving 
spouse was denied.  As part of an appeal to the Board for the 
issue of entitlement to service connection for the cause of 
the veteran's death, the appellant noted disagreement with 
the May 2001 decision.  The appellant and a witness presented 
testimony on the issue of entitlement to aid and attendance 
and a housebound allowance at a Travel Board hearing in 
February 2002.  Unfortunately, however, the appellant has not 
received a statement of the case.  As a matter of due 
process, the appellant must receive a statement of the case 
prior to initiating a formal appeal to the Board.  Thus, the 
Board is obligated to remand this issue.  Manlincon v. West, 
12Vet. App. 238 (1999).

The RO should issue a statement of the 
case on the issues of entitlement to aid 
and attendance and housebound allowance 
for a surviving spouse.  The statement of 
the case should comply with the notice 
and duty to assist provisions of the 
VCAA, as interpreted by the Court in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant is hereby informed 
that she will have 60 days from the date 
the statement of the case is issued to 
file a substantive appeal and perfect her 
appeal as to this issue.

The sole purpose of this Remand is to afford the appellant 
due process under the law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

